DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.

Applicant’s Response Dated October 14, 2021
No claims were amended, added, or canceled in the Response dated October 14, 2021. Claims 1-8, 13, 16, 22-27, and 29-30 are pending. An action on the merits of claims 1-8, 13, 16, 22-27, and 29-30 is contained herein.
The rejection of claims 22-27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Prieto et al. U.S. Patent 6,045,854 (Prieto); Fichot et al (EP 2 060 257);  Glas et al (WO 2008/056983); and Emmett et al. Early Human Development (Suppl) (1997), Vol. 49, pages S7-S28 (Emmett) in combination is maintained.
Applicant’s arguments, see applicants remarks regarding Stahl, page 7, filed October 14, 2021, with respect to the rejection(s) of claim(s) 1-8, 13, 16, and 29-30 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Fichot et al. EP 2 060 257 (Fichot); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett). 
Aggett relates to ribonucleotides in infant formulations. Aggett discloses a standard formula (Similac/Similac Advance) without added nucleotides (10 mg/L of inherent nucleotides) or a formula (Similac/Similac Advance) with nucleotides supplemented at TPAN levels, 72 mg/L (page 382).

    PNG
    media_image1.png
    461
    792
    media_image1.png
    Greyscale


	The instantly claimed range of from about 72 mg/L to about 200 mg/L of a nucleotide component overlaps the range of 10 mg/L to 72 mg/L of a nucleotide component. Thus, the instantly claimed range of a nucleotide component would have been prima facie obvious.
The rejection of claims 1-8, 13, 16, 22-27, and 29-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Fichot et al. EP 2 060 257 (Fichot); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination has been withdrawn in view of applicant’s arguments regarding Stahl; however, upon further consideration, a new ground(s) of rejection is made in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett). 
The rejection of claims 1-8, 13, 16, 22-27, and 29-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,802,650 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Fichot et al. EP 2 060 257 (Fichot); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination has been withdrawn in view of applicant’s arguments regarding Stahl; however, upon further consideration, a new ground(s) of rejection is made in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett). 
The rejection of claims 1-8, 13, 16, 22-27, and 29-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Fichot et al. EP 2 060 257 (Fichot); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination has been withdrawn in view of applicant’s arguments regarding Stahl; however, upon further consideration, a new ground(s) of rejection is made in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett). 

Rejections of Record Set Forth in the Office Action Dated July 14, 2021
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Prieto et al. U.S. Patent 6,045,854 (Prieto); Fichot et al (EP 2 060 257);  Glas et al (WO 2008/056983); and Emmett et al. Early Human Development (Suppl) (1997), Vol. 49, pages S7-S28 (Emmett).
Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive. Applicant contends the claims have been amended to recite a method of stimulating immune activity against a respiratory virus. Applicant argues that the combined teachings of the applied references do not properly suggest a method of stimulating immune activity against a respiratory virus.
Applicant’s arguments have been duly noted and considered; however, applicant’s arguments were not accompanied by amendments to the claims. Thus, the rejection is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 1-8, 13, 16, and 29-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Fichot et al. EP 2 060 257 (Fichot); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination as set forth in the last Office Action further in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett).
The combination of Barrett-Reis, Glas, Fichot, and Stahl differs from the instantly claimed invention in that said combination does not teach a composition/method comprising “from about 72 mg/L to about 200 mg/L of a nucleotide component”; however, this limitation would have been obvious in view of the teachings of Aggett.
Aggett relates to ribonucleotides in infant formulations. Aggett discloses a standard formula (Similac/Similac Advance) without added nucleotides (10 mg/L of inherent nucleotides) or a formula (Similac/Similac Advance) with nucleotides supplemented at TPAN levels, 72 mg/L (page 382).

    PNG
    media_image1.png
    461
    792
    media_image1.png
    Greyscale

Infants fed the nucleotide-fortified formula had a significantly lower risk of diarrhea from ages 8 to 28 wk, and a strong trend for a lower risk of diarrhea from 8 to 48 wk was observed. In addition, infants in the nucleotide group had significantly higher levels of IgA over the course of the 48-wk study.
	The instantly claimed range of from about 72 mg/L to about 200 mg/L of a nucleotide component overlaps the range of 10 mg/L to 72 mg/L of a nucleotide component of Aggett. Thus, the instantly claimed range of a nucleotide component would have been prima facie obvious.
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to combine conventional, well-known ingredients found in naturally-occurring human breast milk and employed in synthetic infant formulas (e.g., HMOs, carotenoids, LCPUFA, etc.) in amounts comparable to the amounts found in human breast milk, commercially available synthetic infant formulas, or other known 
Thus, claims 1-8, 13, 16, and 29-30 are rejected based on the preponderance of evidence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 13, 16, 22-27, and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Fichot et al. EP 2 060 257 (Fichot); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination as set forth in the last Office Action further in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett).
Claims 1-5 of U.S. Patent No. 8,703,737 B2 in view of Barrett-Reis, Glas, Fichot, and Stahl as set forth in the last Office Action differ from the instantly claimed invention in that said combination does not teach a composition/method comprising “from about 72 
 Thus, claims 1-8, 13, 16, 22-27, and 29-30 are rejected based on the preponderance of evidence.
Claims 1-8, 13, 16, 22-27, and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,802,650 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Fichot et al. EP 2 060 257 (Fichot); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination as set forth in the last Office Action further in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett) for the reason(s) set forth supra.
Thus, claims 1-8, 13, 16, 22-27, and 29-30 are rejected based on the preponderance of evidence.
Claims 1-8, 13, 16, 22-27, and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Fichot et al. EP 2 060 257 (Fichot); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination as set forth in the last Office Action further in view of Aggett et al. Nutrition (2003), Vol. 19, pages 375-384 (Aggett) for the reason(s) set forth supra.
Thus, claims 1-8, 13, 16, 22-27, and 29-30 are rejected based on the preponderance of evidence.

Conclusion
Claims 1-8, 13, 16, 22-27, and 29-30 are pending. Claims 1-8, 13, 16, 22-27, and 29-30 are rejected. No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding anti-inflammatory properties of human breast milk, Pastor, Nitida, et al. "Infants fed docosahexaenoic acid-and arachidonic acid-supplemented formula have decreased incidence of bronchiolitis/bronchitis the first year of life." Clinical pediatrics 45.9 (2006): 850-855 (Pastor) discloses that infants fed a formula supplemented with DHA/ARA at levels similar to those found in human milk had a lower incidence of bronchiolitis/ bronchitis than those fed a formula with lower levels of DHA/ ARA supplementation or no supplementation at all (page 853). Other studies have also begun to investigate the role of LCPUFAs in clinical conditions related to infection and immune responses. Investigators have found that ω3 fatty acids may inhibit the allergic immune response through a number of anti-inflammatory properties, including the inhibition of prostaglandin E2, lymphoproliferation, proinflammatory cytokine responses, and the reduction of macrophage Ia-expression and nitric oxide production.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/